IN THE SUPREME COURT OF THE STATE OF DELAWARE

BEN ROTEN,                              §
                                        §
       Defendant Below,                 §   No. 356, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   ID. No. 0401005180 (S)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                           Submitted: September 4, 2018
                            Decided: October 2, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record below, we conclude that the judgment below should

be affirmed on the basis of the Superior Court’s well-reasoned order, dated June 26,

2018, denying the appellant’s fourth motion for postconviction relief. The Superior

Court did not err in concluding that the motion was procedurally barred and did not

satisfy the pleading requirements of Superior Court Criminal Rule 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                            Justice